943 So.2d 1024 (2006)
NCC DEVELOPERS, INC., and Jose M. Rodriguez, Appellants,
v.
MIAMI-DADE COUNTY and Miami-Dade County Board of Rules and Appeals, Appellees.
No. 3D06-983.
District Court of Appeal of Florida, Third District.
December 20, 2006.
Juan J. Rodriguez, Coral Gables, for appellants.
Murray A. Greenberg, Miami-Dade County Attorney and Maria Arista-Volsky, Assistant County Attorney, for appellees.
Before WELLS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Williams v. Howard, 329 So.2d 277 (Fla.1976); Fla. Dep't of Ins. v. Guarantee Trust Life Ins. Co., 812 So.2d 459 (Fla. 1st DCA 2002); LaBella v. Food Fair, Inc., 406 So.2d 1216 (Fla. 3d DCA 1981).